Citation Nr: 0419085	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  00-20 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel







INTRODUCTION

The appellant had active service from December 1965 to 
October 1969.  His personnel records reflect service on the 
USS Firedrake, USS Energy and USS Leader.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The appellant contends that he should be service-connected 
for post-traumatic stress disorder (PTSD) because he 
currently has PTSD as a result of exposure to several 
stressful incidents that occurred while the appellant served 
aboard the U.S.S. Firedrake, U.S.S. Energy, and U.S.S. Leader 
during the Vietnam War.  Of particular significance, the 
appellant reports that he witnessed "destroyers" blow up 
boats of the Vietcong who would attempt to lob hand grenades 
onto the naval vessels.  He reports that he was upset by his 
fellow service members' cheerful reaction to their successful 
firing attack on a village.  He reports that he was exposed 
to firing attacks by the enemy.  He reports that he witnessed 
the downing of a helicopter by friendly fire.   Lastly, he 
reports that while docked at Cam Rhan Bay, he was exposed to 
firing attacks by the enemy.   

The United States Court of Appeals for Veterans Claims 
concluded in Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002), that the veteran's presence with his unit at the time 
verified attacks occurred corroborates his statement that he 
experienced such attacks personally.  The Board notes that 
some of the events described by the appellant may be verified 
by historical accounts of the operations of the U.S.S. 
Firedrake, U.S.S. Energy, and U.S.S. Leader, during the 
appellant's period of service.  Accordingly, the command 
histories of the U.S.S. Firedrake, U.S.S. Energy, and U.S.S. 
Leader during the ships' service in the Asian Pacific Theater 
should be obtained.   

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following development:

1.  Obtain the command histories of the 
U.S.S. Firedrake from March 1966 to 
November 1967, the U.S.S. Energy from 
November 1967 to May 1968, and the U.S.S. 
Leader from May 1968 to October 1969, 
during the ships' service in the Asia 
Pacific Theater to determine whether any 
of his claimed stressors can be verified. 

2.  Following the above, undertake any 
additional action considered necessary 
and then readjudicate the appellant's 
claim.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
appellant and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 


The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




